Title: To Thomas Jefferson from Edward Rutledge, 12 February 1779
From: Rutledge, Edward
To: Jefferson, Thomas



My dear Jefferson
Charles Town Feby: 12. 1779

As there is a probability that the Gentlemen who bear this letter will arrive in Virginia when you have condescended to come down from above and interest yourselves in Human Affairs; I could not but take the Liberty of introducing them and the Business with which they are commissioned to your Attention. They go to represent to your Commonwealth, the Situation of this State and of Georgia, which is now reduced to the Condition of a Conquer’d Province. It would take me more Time than I could possibly bestow (as I write this on a sick bed) to mention the Circumstances in which we are, and the Occasion; I can only say at Present that they go, for what we very much require, the Assistance of Virginia, and that you would do a very essential piece of Service to this   Country, and (if it could possibly have weight) to your Friend, should you exert yourself in favour of their Commission. But you know the Benefit which we shall receive will be increased or lessen’d by Expedition or delay. I am my dear Sir with Sincere affection your Friend,

E: Rutledge

